

SPARK ENERGY, INC.
SECOND AMENDED AND RESTATED
LONG TERM INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of the Date of Grant set forth in the Notice of Grant of Restricted Stock
Units (“Notice of Grant”) by and between Spark Energy, Inc., a Delaware
corporation (the “Company”) and you.
WHEREAS, the Company adopted the Second Amended and Restated Spark Energy Inc.
Long Term Incentive Plan, as it may be amended from time to time (the “Plan”),
under which the Company is authorized to grant restricted stock units to certain
employees, directors and other service providers of the Company, its
Subsidiaries and Parent;
WHEREAS, in order to induce you to enter into and to continue to dedicate
service to the Company and to materially contribute to the success of the
Company, the Company agrees to grant you this restricted stock unit award;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Agreement as if fully set forth herein; and
WHEREAS, you desire to accept the restricted stock unit award made pursuant to
this Agreement.
NOW, THEREFORE, in consideration of and mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
1.The Grant. Subject to the conditions set forth below, the Company hereby
grants you, effective as of the Date of Grant set forth in the Notice of Grant,
an award consisting of an aggregate number of Restricted Stock Units, whereby
each Restricted Stock Unit represents the right to receive one share of Class A
Common Stock, par value $0.01 per share, of the Company (“Stock”), or, as
provided in Section 5, an equivalent cash payment, plus the additional rights to
Dividend Equivalents set forth in Section 3, in accordance with the terms and
conditions set forth herein and in the Plan (the “Award”). To the extent that
any provision of this Agreement conflicts with the expressly applicable terms of
the Plan, you acknowledge and agree that the terms of the Plan shall control
and, if necessary, the applicable terms of this Agreement shall be deemed
amended so as to carry out the purpose and intent of the Plan. Terms that have
their initial letter capitalized, but that are not otherwise defined in this
Agreement shall have the meanings given to them in the Plan.
2.No Shareholder Rights. The Restricted Stock Units granted pursuant to this
Agreement do not and shall not entitle you to any rights of a holder of Stock
unless and until shares of Stock are issued to you in settlement of the Award.
Your rights with respect to the Restricted Stock Units shall remain forfeitable
at all times prior to the date on which rights
{N4023943.2}



--------------------------------------------------------------------------------



become vested and the restrictions with respect to the Restricted Stock Units
lapse in accordance with Section 6.
3.Dividend Equivalents. In the event that the Company declares and pays a
dividend in respect of its outstanding shares of Stock and, on the record date
for such dividend, you hold Restricted Stock Units granted pursuant to this
Agreement that have not been settled (including Additional Restricted Stock
Units, as defined in this Section 3, together with the unsettled Restricted
Stock Units, the “Outstanding RSUs”), the amount of such dividend payment that
would be payable to you if you were the holder of record of a number of shares
of Stock equal to the number of Outstanding RSUs (the “Dividend Equivalent
Payment”) shall be retained by the Company and deemed invested in full (and, as
applicable, fractional) shares of Restricted Stock Units effective as of the
record date of such dividend payment. Such additional notional shares of Stock
(the “Additional Restricted Stock Units”) will constitute Restricted Stock Units
subject to the restrictions and risk of forfeiture described in Section 4 of
this Agreement. The restrictions and risk of forfeiture imposed on the
Additional Restricted Stock Units will lapse at the same time, and subject to
the same conditions, as each Restricted Stock Unit (or Additional Restricted
Stock Unit) upon which the dividend was paid. You will have no shareholder
rights with respect to the Additional Stock Units unless and until shares of
Stock are issued to you upon settlement of the Additional Restricted Stock
Units. The number of Additional Restricted Stock Units created pursuant to the
declaration and payment of any dividend in respect of the Stock will be
determined by dividing the Dividend Equivalent Payment by the Fair Market Value
of the Stock on the record date of the dividend associated with the Dividend
Equivalent Payment.
4.Restrictions; Forfeiture. The Restricted Stock Units (and the Additional
Restricted Stock Units) are restricted in that they may not be sold, transferred
or otherwise alienated or hypothecated until these restrictions are removed or
expire as contemplated in Section 6 of this Agreement and as described in the
Notice of Grant and Stock is issued to you as described in Section 5 of this
Agreement. The Restricted Stock Units (and the Additional Restricted Stock
Units) are also restricted because they may be forfeited to the Company if they
fail to vest in accordance with the Notice of Grant (the “Forfeiture
Restrictions”).
5.Settlement of Award. No shares of Stock shall be issued to you prior to the
date on which the Restricted Stock Units vest and the restrictions, including
the Forfeiture Restrictions, with respect to the Restricted Stock Units lapse,
in accordance with Section 6. After the Restricted Stock Units vest pursuant to
Section 6, the Company shall, within 60 days of such vesting date, cause (i) to
be issued Stock registered in your name in payment of such vested Restricted
Stock Units (and Additional Restricted Stock Units), or (ii) in the sole
discretion of the Committee, to be paid to you in lieu of Stock pursuant to
clause (i), a lump sum cash payment equal to (x) the simple average of the
closing prices of one share of Stock (as reported in the Wall Street Journal or
other similar publication determined by the Board) over the ten trading days
prior to and including applicable date of vesting multiplied by (y) the number
of Restricted Stock Units (and Additional Restricted Stock Units) vesting on
such date, in each case upon receipt by the Company of any required tax
withholding, or a combination of the foregoing. The Company shall evidence the
Stock to be issued in payment of such vested Restricted Stock
{N4023943.2}2



--------------------------------------------------------------------------------



Units, if applicable, in the manner it deems appropriate. The value of any
fractional Restricted Stock Units shall be rounded down at the time Stock is
issued to you in connection with the Restricted Stock Units. No fractional
shares of Stock, nor the cash value of any fractional shares of Stock, will be
issuable or payable to you pursuant to this Agreement. The value of such shares
of Stock shall not bear any interest owing to the passage of time. Neither this
Section 5 nor any action taken pursuant to or in accordance with this Section 5
shall be construed to create a trust or a funded or secured obligation of any
kind.
6.Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
Restricted Stock Units (and the Additional Restricted Stock Units) granted
pursuant to this Agreement, including the Forfeiture Restrictions, will expire
as set forth in the Notice of Grant and shares of Stock that are nonforfeitable
and transferable will be issued to you in payment of your vested Restricted
Stock Units (and the Additional Restricted Stock Units) as set forth in Section
5, provided that you remain in the employ of, or a service provider to, the
Company or its Subsidiaries until the applicable dates set forth in the Notice
of Grant.
7.Termination of Services.
(a)Termination Generally. Subject to subsection (b), if your service
relationship with the Company or any of its Subsidiaries is terminated for any
reason, then those Restricted Stock Units (and the Additional Restricted Stock
Units) for which the restrictions have not lapsed as of the date of termination
shall become null and void and those Restricted Stock Units (and the Additional
Restricted Stock Units) shall be forfeited to the Company. The Restricted Stock
Units (and the Additional Restricted Stock Units) for which the restrictions
have lapsed as of the date of such termination shall not be forfeited to the
Company and shall be settled as set forth in Section 6.
(b)Effect of Employment Agreement. Notwithstanding any provision herein to the
contrary, in the event of any inconsistency between this Section 7 and any
employment agreement entered into by and between you and the Company or its
Subsidiaries, the terms of the employment agreement shall control.
8.Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company, provided that rights to the Restricted Stock Units (and the Additional
Restricted Stock Units) during a leave of absence will be limited to the extent
to which those rights were earned or vested when the leave of absence began.
9.Payment of Taxes. The Company may require you to pay to the Company (or the
Company’s Subsidiary or Parent if you are an employee of a Subsidiary or the
Parent of the Company), an amount the Company deems necessary to satisfy its (or
its Subsidiary’s or Parent’s) current or future obligation to withhold federal,
state or local income or other taxes that you incur as a result of the Award.
With respect to any required tax withholding, you may (a) direct the Company to
withhold from the shares of Stock to be issued to you (or the cash payment to be
paid to you) under this Agreement the number of shares (or cash) necessary to
{N4023943.2}3



--------------------------------------------------------------------------------



satisfy the Company’s obligation to withhold taxes; which determination will be
based on the shares’ Fair Market Value at the time such determination is made;
(b) deliver to the Company shares of Stock sufficient to satisfy the Company’s
tax withholding obligations, based on the shares’ Fair Market Value at the time
such determination is made; (c) deliver cash to the Company sufficient to
satisfy its tax withholding obligations; or (d) satisfy such tax withholding
through any combination of (a), (b) and (c). If you desire to elect to use the
Stock withholding option described in subparagraph (a), you must make the
election at the time and in the manner the Company prescribes. The Company, in
its discretion, may deny your request to satisfy its tax withholding obligations
using a method described under subparagraph (a) or (b); provided, however, that
the Company may not deny your request to satisfy its tax withholding obligations
using the method described under subparagraph (a) if you are an “officer” as
defined in Section 16 of the Exchange Act. In the event the Company determines
that the aggregate Fair Market Value of the shares of Stock withheld as payment
of any tax withholding obligation is insufficient to discharge that tax
withholding obligation, then you must pay to the Company, in cash, the amount of
that deficiency immediately upon the Company’s request. In the event you have
not satisfied your required tax withholding pursuant to this Section 9 on or
before the 60th day following the applicable vesting date, the Restricted Stock
Units (and the Additional Restricted Stock Units) that would have otherwise
vested on such date will immediately become null and void and be forfeited to
the Company.
10.Compliance with Securities Law. Notwithstanding any provision of this
Agreement to the contrary, the issuance of Stock will be subject to compliance
with all applicable requirements of federal, state, or foreign law with respect
to such securities and with the requirements of any stock exchange or market
system upon which the Stock may then be listed. No Stock will be issued
hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, Stock will not be issued hereunder unless  a
registration statement under the Securities Act is, at the time of issuance, in
effect with respect to the shares issued or in the opinion of legal counsel to
the Company, the shares issued may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
YOU ARE CAUTIONED THAT ISSUANCE OF STOCK UPON THE VESTING OF RESTRICTED STOCK
UNITS GRANTED PURSUANT TO THIS AGREEMENT MAY NOT OCCUR UNLESS THE FOREGOING
CONDITIONS ARE SATISFIED. The inability of the Company to obtain from any
regulatory body having jurisdiction and the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares subject to the Award will relieve the Company of any liability in respect
of the failure to issue such shares as to which such requisite authority has not
been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make shares of Stock available for issuance.
{N4023943.2}4



--------------------------------------------------------------------------------



11.Legends. The Company may at any time place legends referencing any
restrictions imposed on the shares pursuant to Section 10 of this Agreement on
all certificates representing shares issued with respect to this Award.
12.Right of the Company and Subsidiaries to Terminate Services. Nothing in this
Agreement confers upon you the right to continue in the employ of or performing
services for the Company or any Subsidiary or its Parent, or interfere in any
way with the rights of the Company or any Subsidiary or its Parent to terminate
your employment or service relationship at any time.
13.Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
14.No Liability for Good Faith Determinations. The Company and the members of
the Board shall not be liable for any act, omission or determination taken or
made in good faith with respect to this Agreement or the Restricted Stock Units
granted hereunder.
15.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
16.No Guarantee of Interests. The Board and the Company do not guarantee the
Stock of the Company from loss, depreciation or diminution of value.
17.Company Records. Records of the Company or its Subsidiaries or Parent
regarding your period of service, termination of service and the reason(s)
therefor, and other matters shall be conclusive for all purposes hereunder,
unless determined by the Company to be incorrect.
18.Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is sent via certified United
States mail.
19.Information Confidential. As partial consideration for the granting of the
Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you.
{N4023943.2}5



--------------------------------------------------------------------------------



20.Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
21.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
22.Headings. The titles and headings of Sections are included for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
23.Governing Law. All questions arising with respect to the provisions of this
Agreement shall be determined by application of the laws of Delaware, without
giving any effect to any conflict of law provisions thereof, except to the
extent Delaware state law is preempted by federal law. The obligation of the
Company to sell and deliver Stock hereunder is subject to applicable laws and to
the approval of any governmental authority required in connection with the
authorization, issuance, sale, or delivery of such Stock.
24.Consent to Texas Jurisdiction and Venue. You hereby consent and agree that
state courts located in Harris County, Texas and the United States District
Court for the Southern District of Texas each shall have personal jurisdiction
and proper venue with respect to any dispute between you and the Company arising
in connection with the Restricted Stock Units or this Agreement. In any dispute
with the Company, you will not raise, and you hereby expressly waive, any
objection or defense to such jurisdiction as an inconvenient forum.
25.Amendment. This Agreement may be amended by the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; (b)
as provided in the Plan; or (c) with your consent.
26.The Plan. This Agreement is subject to all the terms, conditions, limitations
and restrictions contained in the Plan.
[Remainder of page intentionally left blank]




{N4023943.2}6

